Case 2:18-cv-11450-LJM-MKM ECF No. 47 filed 11/27/19    PageID.5803   Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHAEL WELCH,

      Plaintiff,
vs.                                               Case No: 18-cv-11450
                                                  Hon. Laurie J. Michelson
CITY OF MELVINDALE, a political                   Mag. Mona K. Majzoub
Subdivision of the State; MELVINDALE
PUBLIC SAFETY COMMISSION, a political
advisory body of the City of Melvindale;
JEFFERY BOLTON, KEVIN MCISAAC,
MARTHA MCDANIEL, PATRICIA HALL,
JOSEPH ALVARADO, and LAWRENCE
COOGAN, individuals, sued in their official and
personal capacities,

      Defendants.
__________________________________________________________________
DEBORAH GORDON LAW                     PLUNKETT COONEY
Deborah L. Gordon (P27058)             Audrey J. Forbush (P41744)
Elizabeth Marzotto Taylor (P82061)     Rhonda R. Stowers (P64083)
Attorneys for Plaintiff                Attorney for Defendants, City of
33 Bloomfield Hills Parkway, Suite 220 Melvindale, Melvindale Public
Bloomfield Hills, Michigan 48304       Safety Comm., Bolton, McIsaac,
(248) 258-2500/Fax (248) 258-7881      McDaniel, Hall & Alvarado
dgordon@deborahgordonlaw.com           Plaza One Financial Center
emarzottotaylor@deborahgordonlaw.com 111 E. Court Street- Suite 1B
                                       Flint, Michigan 48502
                                       (810) 342-7014/Fax (810) 232-3159
                                       aforbush@plunkettcooney.com
                                       rstowers@plunkettcooney.com

                                          JOHNSON, ROSATI, SCHULTZ
                                          & JOPPICH, P.C.
                                          Carlito H. Young (P61863)
                                          Laura B. Brown (P79742)
                                          Attorneys for Lawrence Coogan, Only
Case 2:18-cv-11450-LJM-MKM ECF No. 47 filed 11/27/19        PageID.5804    Page 2 of 4



                                    27555 Executive Drive, Suite 250
                                    Farmington Hills, Michigan 48331
                                    (248) 489-4100/Fax (248) 489-1726
                                    cyoung@jrsjlaw.com
                                    lbrown@jrsjlaw.com
__________________________________________________________________


      SUPPLEMENTAL CASE LAW REQUESTED DURING ORAL
      ARGUMENT ON DEFENDANTS’ MOTIONS FOR SUMMARY
                       JUDGMENT

      The Sixth Circuit has firmly established that an “influential recommender”

sued in his individual capacity may be liable for First Amendment retaliation

claims, despite the fact that the individual may not be a final decision-maker.

      In Ward v. Athens City Bd. of Educ., 187 F.3d 639, *8-9 (6th Cir. 1999), the

Sixth Circuit held that while the board of education “had the last word,” it was

clear that the board members voted largely out of deference to the principals’ and

superintendent’s recommendation. The Sixth Circuit concluded that such an “an

influential recommender” can be liable under § 1983 without being the final

decision-maker, if the recommendations are shown to be sufficiently influential.

      In Gilbrook v. City of Westminster, 177 F.3d 839, 854–55 (9th Cir. 1999), as

amended on denial of reh'g (July 15, 1999) (internal quotations omitted), the Sixth

Circuit similarly held that even though a final decision-maker may stand between

the wrongfully motivated subordinate and the plaintiff, the element of causation is

satisfied if the final decision-maker “would not have considered” the adverse
Case 2:18-cv-11450-LJM-MKM ECF No. 47 filed 11/27/19        PageID.5805    Page 3 of 4



action “if [the wrongfully motivated subordinate] had not brought charges in

reprisal for protected activity in the first place.”

       Additionally, in Christian v. Wal-Mart Stores, 252 F.3d 862, 877 (6th

Cir.2001), the Sixth Circuit held that a “recommender” may be held liable as long

as the employee can prove a “causal nexus” between the decision of the final

decision-maker and the recommender's improper animus. In such a situation, the

plaintiff must offer evidence that the recommender’s improper animus was the

cause of the adverse employment action or somehow influenced the ultimate

decision-maker. Id.

       As set forth in his brief, Plaintiff adduced significant evidence that Coogan’s

recommendations were sufficiently influential; that the individual Public Safety

Commissioners likely would not have considered suspending Plaintiff in 2016 and

again threatening Plaintiff’s employment in 2018 but for Coogan’s retaliation; and

that Coogan’s improper animus caused the adverse actions and influenced the

ultimate decision-makers. See ECF 42, Pg. ID 3474-89; 3500-03; 3517.



Dated: November 27, 2019                  Deborah L. Gordon (P27058)
                                          Elizabeth Marzotto Taylor (P82061)
                                          Attorneys for Plaintiff
                                          33 Bloomfield Hills Parkway, Suite 220
                                          Bloomfield Hills, Michigan 48304
                                          (248) 258-2500
                                          dgordon@deborahgordonlaw.com
                                          emarzottotaylor@deborahgordonlaw.com
Case 2:18-cv-11450-LJM-MKM ECF No. 47 filed 11/27/19       PageID.5806   Page 4 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019, I electronically filed the
foregoing document and Exhibits with the Clerk of the Court using the ECF
system, which will send notification of such filing and service of said documents to
all parties through their counsel of record.

                                      Deborah L. Gordon (P27058)
                                      Attorneys for Plaintiff
                                      33 Bloomfield Hills Parkway, Suite 220
                                      Bloomfield Hills, Michigan 48304
                                      (248) 258-2500
